S2-8ca/-oH

                                                         Xh2^2BK,
       MJ&L&sm,
        lW\kttrttH& 6*\ Rgftmsk s£ mQxftvL ©^ matterfrHflk^ Ccaftis




\k\tt V\^QuXcdCk^^v^ i^& to& Helmet,



                                                      _£W-

                                                       £\\J6 Uxa^r
                     This document contains some
                     -p?ee5-th2t-afe-of-poorcpaltr-   iwsn_&ft_A&9_
                      at the time of imaging.
                                                       Jk^aanil£i5*&s2zaa.




                                                 RECElVEO-iN
                                       COURT OF CRIMINAL APPEALS




                                              &dlAcoster£ledL